DETAILED ACTION
Response to Amendment
This Office action is in response to a non-provisional utility patent application filed by Applicant on 3/24/2020.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 4/10/2020 has been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Allowed Claims
Claims 1-18 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Schweitzer (U.S. Pat. App. Pub. 2014/0068711 A1, cited in IDS filed 4/10/2020) teaches enabling a separate secure communication channel for communication between elements of a power delivery system; Donolo (U.S. Pat. App. Pub. 2010/0002348 A1, cited in IDS filed 4/10/2020) teaches synchronizing IED information using timestamps and protection zone information to apply to system protection; Williams (U.S. Pat. 6,385,211 B1) teaches network communication packets including information related to the operational parameters including detected voltage values; Fansler (U.S. Pat. 9,518,839 B2) teaches packet-based power grid network security monitoring changes in operational data, such as system voltage. 
However, Schweitzer, Donolo, Williams, and Fansler do not anticipate or render obvious the combination set forth in the independent claim 1, recited as “… at least one send and capture (S&C) server placed inside each substation and coupled through communication means to the SIB for receiving the voltage magnitude and phase angle from the SIB and obtaining a packet that carries active power flow in transmission lines between two substations and a time stamp, based on an output from the SIB for each substation; and at least one intrusion detection system (IDS) server placed in a SCADA center for collecting the packet of each substation sent by the S&C server; analyzing the received packet from every adjacent substation; inspecting the payload of the received packet; and triggering an intrusion alarm to a SCADA operator when the payload of the packets indicates the power flow is not the same.”
Recited in claim 9 as, “… at least one substation intelligent box (SIB) placed inside each substation and coupled to a main substation bus; receiving the calculated voltage magnitude and phase angle of each substation; and obtaining a packet that carries the active/reactive power flow between two adjacent substations and a timestamp, based on the received voltage magnitude and phase angle for each substation, by at least one send and capture (S&C) server placed inside each substation and coupled through communication means to the SIB; and collecting the packet of each substation; analyzing the received packet from every adjacent substation; inspecting the payload of the received packet; and triggering an intrusion alarm to a SCADA operator when the payload of the packets indicates the power flow is not the same, by at least one intrusion detection system (IDS) server placed in a SCADA center.”
Recited in claim 16 as, “… receiving the calculated voltage magnitude and phase angle of each substation; and obtaining a packet that carries the active/reactive power flow between two adjacent substations and a timestamp, based on the received voltage magnitude and phase angle for each substation; and collecting the packet of each substation; analyzing the received packet from every adjacent substation; inspecting the payload of the received packet; and triggering an intrusion alarm to a SCADA operator when the payload of the packets indicates the power flow is not the same.” 
While the concepts of transmitting electronic communications in an industrial setting in along a secure or private channel is known in the art, the collection and monitoring of packetized operational voltage and phase data of the grid are also known in the art, there is no reasonable basis to combine the identified prior art to achieve the claims as a whole. 
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blewett (U.S. Pat. App. Pub. 2019/0268361 A1) network intrusion detection for industrial networks restricting packet flow between a public and private network; and Chiu (U.S. Pat. App. Pub. 2016/0359895 A1), SCADA network IDS to determine system risks and vulnerabilities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571)270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493